UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55006 MacKenzie Realty Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 45-4355424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1640 School Street, Moraga, California 94556 (Address of principal executive offices) (925) 631-9100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of the shares of issuer’s Common Stock outstanding as of May 9, 2014 was 841,627. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Statements of Assets and Liabilities as of March 31, 2014 (Unaudited) and June 30, 2013 1 Schedule of Investments as of March 31, 2014 (Unaudited) 2 Schedule of Investments as of June 30, 2013 3 Statements of Operations for the three and nine months ended March 31, 2014 and 2013 (Unaudited) 4 Statements of Changes in Net Assets for the nine months ended March 31, 2014 (Unaudited), and the year ended June 30, 2013 5 Statements of Cash Flows for the nine months ended March 31, 2014 and 2013 (Unaudited) 6 Notes to Financial Statements 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24-29 i Part I. FINANCIAL INFORMATION Item 1. Financial Statements MacKenzie Realty Capital, Inc. Statements of Assets and Liabilities March 31, 2014 and June 30, 2013 March 31, 2014 June 30, 2013 (Unaudited) Assets Investments, at fair value (cost of $6,135,929 and $6,735,644, respectively) $ $ Cash and cash equivalents Accounts receivable Other assets Deferred offering costs (net of accumulated amortization of $283,217 and $0, respectively) Total assets $ $ Liabilities Accounts payable and accrued liabilities $ $ Unearned interest income - Due to related entities Deferred tax liability - Total liabilities Net assets Common stock, $0.0001 par value, 80,000,000 shares authorized; 764,417 and 728,217 shares issued and outstanding respectively 76 73 Capital in excess of par value Retained earnings Total net assets $ $ Net asset value per share of common stock (note 5) $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 1 MacKenzie Realty Capital, Inc. Schedule of Investments March 31, 2014 (Unaudited) Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets Agree Realty Corporation Public REIT 4,200.00 $ Apartment Investment and Management Company Public REIT 3,888.00 Ashford Hospitality Prime, Inc. Public REIT 12,800.00 Associated Estates Realty Corporation Public REIT 4,000.00 CommonWealth REIT Public REIT 8,450.00 Empire State Realty OP, L.P. Public REIT 5,000.00 Empire State Realty Trust, Inc. Class A Public REIT 30,182.00 FelCor Lodging Trust Incorporated Public REIT 6,300.00 Rouse Properties Inc Public REIT 2,500.00 Total Public REIT Apple Hospitality REIT, Inc. Non-traded REIT 13,335.18 BellaVista Capital, Inc. Non-traded REIT 123,987.00 Hines Real Estate Investment Trust, Inc. Non-traded REIT 2,692.31 Total Non-traded REIT Brown Palace Hotel Associates, LP LP Interest 0.25 Del Taco Income Properties IV LP Interest 2,296.00 Del Taco Restaurant Properties I LP Interest 287.00 Del Taco Restaurant Properties II LP Interest DRV Holding Company, LLC LP Interest 500.00 El Conquistador Limited Partnership LP Interest 2.00 Hotel Durant, LLC LP Interest 7.10 Inland Land Appreciation Fund II, L.P. LP Interest 210.97 Inland Land Appreciation Fund, L.P. LP Interest 149.37 Madison Place Associates, LLC LP Interest 6.80 MPF Pacific Gateway - Class B * LP Interest 23.20 National Property Investors 6 LP Interest 7.00 - Post Street Renaissance Partners Class A LP Interest 9.10 Post Street Renaissance Partners Class D LP Interest 11.60 Rancon Realty Fund IV LP Interest 995.00 Rancon Realty Fund V LP Interest 1,010.00 Secured Income, LP LP Interest 26,600.00 Uniprop Manufactured Housing Income Fund II, LP LP Interest 12,156.00 Total LP Interest Coastal Realty Business Trust, REEP, Inc. * Investment Trust 72,320.00 Coastal Realty Business Trust, Secured Income * Investment Trust 37,577.00 Coastal Realty Business Trust, Series F2 * Investment Trust 10,000.00 Coastal Realty Business Trust, Series H2 * Investment Trust 47,284.16 Coastal Realty Business Trust, Series L2 * Investment Trust 7,950.00 Coastal Realty Business Trust, Series Q * Investment Trust 10.00 Total Investment Trust BR Cabrillo LLC Promissory Note Note TTLCNote Note Total Note Total Investments $ $ * Investments in related parties. The accompanying Notes to Financial Statements are an integral part of these financial statements. 2 MacKenzie Realty Capital, Inc. Schedule of Investments June 30, 2013 Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets Agree Realty Corporation Public REIT 4,200.00 $ $ Apartment Investment and Management Company Public REIT 3,888.00 Ashford Hospitality Trust, Inc. Public REIT 19,000.00 Associated Estates Realty Corporation Public REIT 4,000.00 CommonWealth REIT Public REIT 16,900.00 FelCor Lodging Trust Incorporated Public REIT 9,900.00 Rouse Properties Inc Public REIT 3,077.00 Total Public REIT BellaVista Capital, Inc. Non-traded REIT 123,987.00 Hines Real Estate Investment Trust, Inc. Non-traded REIT 2,692.31 USA Real Estate Investment Trust Non-traded REIT 6.57 Total Non-traded REIT 60 East 42nd St. Associates L.L.C LP Interest 0.38 250 West 57th St. Associates L.L.C. LP Interest 0.67 AEI Net Lease Income & Growth Fund XX Limited Partnership LP Interest 16.00 Brown Palace Hotel Associates, LP LP Interest 0.25 Civic Center, LP LP Interest 2.00 CRI Hotel Income Partners, LP LP Interest 15,961.00 Del Taco Restaurant Properties I LP Interest 287.00 Del Taco Restaurant Properties II LP Interest 273.00 Del Taco Restaurant Properties III LP Interest 628.00 Del Taco Income Properties IV LP Interest 2,296.00 Divall Insured Income Properties 2, LP LP Interest 830.33 DRV Holding Company, LLC LP Interest 500.00 El Conquistador Limited Partnership LP Interest 2.00 Empire State Building Associates L.L.C. LP Interest 2.50 Hotel Durant, LLC LP Interest 7.10 Inland Land Appreciation Fund, L.P. LP Interest 149.30 Inland Land Appreciation Fund II, L.P. LP Interest 211.00 Madison Place Associates, LLC LP Interest 6.80 MPF Pacific Gateway - Class B * LP Interest 23.20 National Property Investors 6 LP Interest 7.00 - NCP-Seven Liquidating Trust LP Interest 79.00 Post Street Renaissance Partners Class A LP Interest 9.10 Post Street Renaissance Partners Class D LP Interest 11.60 Rancon Realty Fund IV LP Interest 975.00 Rancon Realty Fund V LP Interest 935.00 Secured Income, LP LP Interest 25,600.00 Uniprop Manufactured Housing Income Fund II, LP LP Interest 12,156.00 Total LP Interest Coastal Realty Business Trust, REEP, Inc. * Investment Trust 72,320.00 Coastal Realty Business Trust, Secured Income * Investment Trust 37,577.00 Coastal Realty Business Trust, Series F2 * Investment Trust 10,000.00 Coastal Realty Business Trust, Series H2 * Investment Trust 47,284.16 Coastal Realty Business Trust, Series L2 * Investment Trust 7,950.00 Coastal Realty Business Trust, Series Q * Investment Trust 10.00 Total Investment Trust TTLC Note Note Total Note Total Investments $ $ * Investments in related parties. The accompanying Notes to Financial Statements are an integral part of these financial statements. 3 MacKenzie Realty Capital, Inc. Statements of Operations For The Three and Nine Months Ended March 31, 2014 and 2013 (Unaudited) For The Three Months Ended March, 31 For The Nine Months Ended March, 31 Investment income Dividend and distribution income $ Interest and other income - - Total investment income Operating expenses Investment advisory fees Administrative cost reimbursements Organization costs - - Amortization of deferred offering costs - - Professional fees - - Other general and administrative Total operating expenses Net investment loss ) Net realized gain on sale of investments - - Net unrealized gain on investments Total net realized and unrealized gain on investments Income tax provision - - Net increase in net assets resulting from operations $ Net increase in net assets resulting from operation per share $ Weighted average common shares outstanding The accompanying Notes to Financial Statements are an integral part of these financial statements. 4 MacKenzie Realty Capital, Inc. Statements of Changes in Net Assets For The Nine Months Ended March 31, 2014 and The Year Ended June 30, 2013 For The Nine Months Ended For The Year Ended March 31, 2014 June 30, 2013 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain on sale of investments Net unrealized gain on investments Income tax provision ) - Net increase in net assets resulting from operations Capital share transactions Issuance of common stock Selling commissions and fees ) - Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 5 MacKenzie Realty Capital, Inc. Statements of Cash Flows For The Nine Months Ended March 31, 2014, and 2013 (Unaudited) For The Nine Months Ended March 31, Cash flows from operating activities: Net increase in net assets resulting from operations $ $ Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Proceeds from sale of investments, net - Return of capital - Purchase of investments ) - Net realized gain on sale of investments ) - Net unrealized gain on investments ) ) Amortization of deferred offering costs - Changes in assets and liabilities: Accounts receivable ) - Deferred offering costs - ) Other assets ) ) Accounts payable and accrued liabilities ) Unearned interest income - Due to related entities Deferred tax liability - Net cash from operating activities ) Cash flows from financing activities: Net borrowing on margin loans - Proceeds from issuance of common stock - Payment of selling commissions and fees ) - Net cash from financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental schedule of noncash financing activities: Common stock issued in exchange for investments (note 1) $
